DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 6, 15, canceled Claims 2-5, and withdrawn Claims 17-24 in the response filed on 8/17/2021.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Comment
The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 38/3 (CCPA 1960).  With regards to Claim 11, the Examiner interprets the second surface region to include some crystal grains because the term, substantially, does not constitute an absolute zero percentage of having grains in that region.  

The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 6, the unit of measure for the α and β ranges are absent.  For the purpose of examining prior art, α and β ranges are expressed in atomic %. 
Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120318412 (“Ohta1”) in view of US Pub. No. 20100108196 (“Ohta2”).
With regards to Claim 1, Ohta1 teaches a magnetic sheet comprising a magnetic layer made of an Fe-based alloy, wherein the magnetic layer comprises a first surface region (layer containing coarse crystal grains) and a second surface region (matrix) opposing each other in a thickness direction of the magnetic layer, and an internal region disposed between the first 
Ohta1 does not teach an average size of crystal grains of the internal region is higher than that of the second surface region and lower than that of the first surface region.  
However, Ohta2 teaches a magnetic layer comprising a first surface region (coarse crystal layer – C area in Fig. 8), a second surface region (right side of the D area in Fig. 8), and an internal region (left side of the D area in Fig. 8) having an average size of crystal grains that is higher than the second surface region and lower than that of the first surface region. 
Specifically, Fig. 8 of Ohta2 is a schematic diagram of the structural photograph of Fig. 4.  As shown on the left side of the D area in Fig. 8, which corresponds to Applicant’s internal region, there is a gradual/mixed transition from a second surface to a first surface.  Thus, the average grain size of the internal region would be between the average grain size of the first surface region and the second surface region.  Therefore, Ohta2 teaches the limitation of an internal region having an average size of crystal grains that is higher than that of the second surface region and lower than those of the first surface region.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ohta1 have the claimed internal region structure to provide a magnetic sheet with good soft magnetic properties, such as squareness, magnetic flux density, etc. ([0010] and [0011]). 

With regards to Claim 6, Ohta1 teaches the Fe-based alloy is represented by a composition formula of Fe100-x-y-zAxByXz, wherein A is at least one element selected from Cu and Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga, and Be; and x and y are defined by 0<x≤5, 10≤y≤22, 0≤z≤10, respectively, in atom % ([0049]-[0060]). 



With regards to Claim 15 and 16, Ohta1 teaches a magnetic sheet comprising a magnetic layer as set forth above.  Ohta1 further teaches an electronic device comprising a coil and the first surface region of the magnetic sheet faces toward the coil ([0002] and [0088]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120318412 (“Ohta1”) in view of US Pub. No. 20100108196 (“Ohta2”) as applied to Claim 1 above, and further in view of JP 08316032 (“Kirino et al.”).
Ohta1 teaches its first and second surface regions comprising a plurality of grains having a crystallinity, as set forth above ([0051], [0062], and [0106]).
Ohta1 does not teach its first surface region having a main peak of a (200) plane, and its second surface region having a main peak of a (110) plane.  
However, owever, Kirino et al. teaches a magnetic sheet having a surface region preferentially oriented at a peak of (110) plane or (200) plane in an X-ray diffraction (XRD) analysis graph (Abstract, Figs. 1 and 2, and [0012]-[0018]).  A preference on whether to use either (110) or (220) plane in the surface region for the first or second surface regions is taken to be well within the purview of choice in the art.  Kirino et al. recognizes that having a magnetic sheet with either (110) or (220) plane achieves desirable magnetic properties, such as anisotropic magnetic field (Abstract).  For this reason, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a first surface region have a main peak of (200) plane and/or the second surface region have a main peak of (110) plane in order achieve desirable soft magnetic properties (Abstract and [0014]).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120318412 (“Ohta1”) in view of US Pub. No. 20100108196 (“Ohta2”) as applied to Claim 1 above, and further in view of JP 2009182062 (“Nishi”).
Ohta1 teaches a magnetic sheet as set forth above. 
Ohta1 does not teach a plurality of cracks and fragments on a surface of the first surface region.  
However, Nishi teaches a magnetic sheet blocking electromagnetic waves, which has a structure such that the magnetic sheet is divided into many small pieces (fragments) having a specified area, obtained through a process by pinch-holding and bending the magnetic sheet to break into grooves/cracks that are in constant interval (Abstract and Fig. 2).  The grooves break and follows the curved surface when it is pressed against a curved surface of the magnetic sheet to block the electromagnetic wave to an electronic device.  Therefore in the handling process, a part of the groove is broken and a part of the magnetic sheet breaks and rises upward, as shown in Figure 13 ([0003]-[0005]).  Based on these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the degree of fragments made by the grooves/cracks in the first surface region of the magnetic sheet to permit the bending and breaking of the magnetic sheet without providing unwanted damage to said magnetic sheet and permit the magnetic sheet to follow the curved surface when it is pressed against the curved surface of the magnetic sheet to block the electromagnetic wave.  Moreover, it would have been obvious to a person having ordinary skill in the art to modify the magnetic sheet of Ohta1 with the grooves, which breaks under pressure (crack), as disclosed by Nishi, to provide a magnetic sheet having an improvement to its flexibility by permitting such to more easily conform to a curved surface.
Based on the teachings from Nishi noted above ([0003]-[0005]), it would have been obvious to a person having ordinary skill in the art to determine an appropriate degree of fragments, which yields a magnetic shield which blocks MST magnetic waves and is still .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785